
	

114 HR 4007 IH: ALERTED Act of 2015
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4007
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2015
			Mr. Carter of Georgia introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to require U.S. Immigration and Customs Enforcement,
			 upon the request of a law enforcement official, to make a prompt
			 determination of whether to issue a detainer in the case of an alien
			 arrested for a violation of Federal, State, or local law.
	
	
 1.Short titleThis Act may be cited as the Assuring Law Enforcement Requests Are Timely Evaluated by the Department of Homeland Security Act of 2015 or the ALERTED Act of 2015.
 2.Determination of issuance of detainerSection 287(d) of the Immigration and Nationality Act (8 U.S.C. 1357(d)) is amended in the matter preceding paragraph (1), by striking relating to controlled substances.
		
